Detailed Office Action

1.	This communication is being filed in response to the submission having a mailing date of (01/13/2022) in which a (3) month Shortened Statutory Period for Response has been set.

                                                   Notice of Pre-AIA  or AIA  Status

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                             Acknowledgements

3.	The undersigned thanks Applicant representative for the cooperation expediting the case, via new list of amendments received on (01/13/2022). Upon entry, claims (1 -8, 11 -20) remain pending on this application, of which claims (1 and 18) are the two (2) independent claims on record, being amended. Claims (9 -10) were cancelled.

3.1.	The undersigned thanks Atty H.W. Chen (Reg. No. 75,350) for the courtesy extended during phone interview on (01/11/2022, recorded on file), were potential amendments to the claims in details discussed. 

3.3.	In view of the new amendments provided, the previous 35 USC 112 and 35 USC 103 rejections is/are withdrawn herein, and a new Notice of allowance appears as following:

              Notice of Allowance

4.       The Examiner considers that the case has now been placed in conditions for allowance, and therefore a Notice of Allowance on claims (1 -8, 11 -20) appears as following:

4.1.	To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

                                                        Reasons for Allowance

5.       The following is the Examiners statement of reasons for allowance:

5.1.    The two (2) amended Independent claims (1, 18) on record, is/are drawn to a particular prediction technique for codec applications, by deriving special types of “model parameters” in order to accurately derive neighbouring reference samples, also improving prediction and codec performance, in the process, as now recites in the newly incorporated amended feature-steps. In addition, and because the number of samples of the second neighbouring reference samples is small, which is possible to reduce search complexity, and on the other hand, improving video compression efficiency and decrease bit rate; [Claims; Specs; 0029 - 0030].

5.2.    The below group of Prior art (PA) presented on record (see Section 6), fails to fairly disclose and/or suggest the above amended claim construction of claims (1 and 18), and the particularities of the claimed prediction technique (see section (5.1)), having no analogous in the Art at the time the invention was made/filed, and therefore to be considered a novelty.

5.3.       For at least above arguments, Examiner is believed that present claims to limitations, in combination with the rest of the associated features as prev. disclosed, has/have been constructed in such manner, placed in condition for allowance.

5.4.	The listed associated dependent claims further limit the corresponded independent claims on record, and are also allowed.

     Prior Art Citations

6.       The following List of PA, made of record and not relied upon, is considered pertinent to
Applicant’s disclosure:

6.1.	Patent documentation:

US 20200296391 A1	Choi; et al.		H04N19/59; H04N19/182; H04N19/136; 
US 20200195930 A1	Choi; et al.		H04N19/105; H04N19/42; H04N19/59; 
US 20200288135 A1	Laroche; et al.	H04N19/132; H04N19/157; H04N19/147; 
US 20200404282 A1	Li; Guichun et al.	H04N19/159; H04N19/176; H04N19/54; 

6.2. Non-Patent documentation: (recorded on file.)

_ Multi-directional LM; Ma -Oct-2018.
_ CCLM-MDLM using simplified coefficient derivation method; Ma - Oct-2018.
_ Reduced number of reference samples for CCLM parameter; Choi - Oct – 2017.
_ CCLM prediction with single-line neighboring luma samples; Zhang - Oct-2018.

                                                           CONCLUSIONS

7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS PEREZ-FUENTES whose telephone number is (571) 270 -1168. The examiner can normally be reached on Monday-Friday 8am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, WILLIAM VAUGHN can be reached on (571) 272-3922. The fax phone number for the organization where this application or proceeding is assigned is (571) 272 -1168. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call (800) 786 -9199 (IN USA OR CANADA) or (571) 272 -1000.

/LUIS PEREZ-FUENTES/
Primary Examiner, Art Unit 2481